Case 1:19-cr-10009-SOH Document 103 _ Filed 02/23/21 Page 1 of 5 PagelD #: 342

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

EL DORADO DIVISION
UNITED STATES OF AMERICA )
v. CRIMINAL NO. 1:19CR10009-002
KENNAN DANE O’BIER

PRELIMINARY ORDER OF FORFEITURE

On August 16, 2019, a Grand Jury sitting in the Western District of Arkansas returned an
Indictment against the Defendant, Kennan Dane O’Bier, charging him with one count of
Conspiracy to Commit Mail Fraud, in violation of Title 18 U.S.C. § 1341 and 1349; eight counts
of Aggravated Identity Theft and Aiding and Abetting, in violation of Title 18 U.S.C. §§ 1028A
and 2; and a forfeiture allegation.

In the forfeiture allegation of the Indictment and subsequent Bill of Particulars, the United
States seeks forfeiture, pursuant to Title 18 U.S.C. § 981(a)(1)(C) and Title 28 U.S.C. § 2461(c),

of:

. Credit Card Reader Ingenico, IMP352-01T2287A, SN:15151PP20540246
2. (2) Apple watches

3. iPhone 6S, IMEI: 3533390727978 19

4, Samsung tablet, IMEI: 353608073396197, SN: RS2H9OVLKHR

5. An LG phone, Model 7NFH700

6. iPhone XS Max, SN: FFMXN41KKPHM

7, iPhone Xs Max, SN: F2ALXCSXDKPHC

8. iPhone 8 Plus, IMEI: 352980091181450, SN: FALVMLCZICLY

9. Google Pixel 3, IMEI: 990012001893632, SN: 8SACXOQESD

Page | of 5
Case 1:19-cr-10009-SOH Document 103 _ Filed 02/23/21 Page 2 of 5 PagelD #: 343

10. Apple Macbook Air, SN: FVFXWEMKJK77

I]. Apple iPad Pro 12.9, SN: DLXXKOQXKC48

as property involved in, or used to facilitate the offense.
On hily 20 , 2020, the Defendant pleaded guilty to Counts One and Seven of the
Indictment. Pursuant to a Plea Agreement entered into by the parties, the Defendant agrees to
forfeit all rights, title and interest to Credit Card Reader Ingenico, IMP352-01T2287A, SN:
1515 1PP20540246, (2) Apple watches, iPhone 6S, IMEI: 353339072797819, Samsung tablet,
IMEI: 353608073396197, SN: RSZ2H90VLKHR, LG phone, Model 7NFH700, iPhone XS Max,
SN: FFMXN41KKPHM, iPhone Xs Max, SN: F2LXCSXDKPHC, iPhone 8 Plus, IMEI:
352980091181450, SN: F2LVMLCZICLY, Google Pixel 3, IMEI: 990012001893632, SN:
8ACXOQESD, Apple Macbook Air, SN: FVFXWEMKJK77 and, Apple iPad Pro 12.9, SN:
DLXXKOQXKC48, listed in the Bill of Particulars. The Defendant acknowledges that all
property covered by the Plea Agreement is subject to forfeiture as property facilitating illegal
conduct, or praperty involved in illegal conduct giving rise to forfeiture, or as substitute assets for
property otherwise subject to forfeiture.

Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a
Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that
upon entry of the Preliminary Order of Forfeiture, such Order will be considered final as to
Defendant’s interests in the properties. The Defendant agrees to immediately withdraw any
claims to properties seized in connection with this case in any pending administrative and civil
forfeiture proceeding, and consents to the forfeiture of all properties seized in connection with this
case to the United States. The Defendant agrees to execute any and all documents requested by
the Government to facilitate or complete the forfeiture processes. The Defendant further agrees

not to contest or to assist any other person or entity in contesting the forfeiture of the properties
Page 2 of 5
Case 1:19-cr-10009-SOH Document 103 Filed 02/23/21 Page 3 of 5 PagelD #: 344

seized in connection with this case.

Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of
Forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The Defendant
acknowledges that he understands that the forfeiture of assets is part of the sentence that may be
imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule
1 1(b)(1)(J), at the time his guilty plea is accepted.

Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,
including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees
to take all steps as requested by the United States to pass clear title to forfeitable assets to the
United States, and to testify truthfully in any judicial forfeiture proceeding. The Defendant also
agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,
notwithstanding the abatement of any underlying criminal conviction after the execution of this
agreement.

Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

1. That based upon the guilty plea of the Defendant, the following assets shall be forfeited
to the United States:

a. Credit Card Reader Ingenico, IMP352-01T2287A, SN:15151PP20540246

b. (2) Apple watches

c. iPhone 6S, IMEI: 353339072797819

d. Samsung tablet, IMEI: 353608073396197, SN: RS2H9OVLKHR
Page 3 of 5
Case 1:19-cr-10009-SOH Document 103 _ Filed 02/23/21 Page 4 of 5 PagelD #: 345

e. AnLG phone, Model 7NFH700

f. iPhone XS Max, SN: FFMXN41KKPHM

g. iPhone Xs Max, SN: F2LXCSXDKPHC

h. iPhone 8 Plus, IMEE: 352980091 181450, SN: FALVMLCZICLY

i. Google Pixel 3, IMEI: 990012001893632, SN: SACXOQESD

j. Apple Macbook Air, SN: FVFXWEMKIJK77

k. Apple iPad Pro 12.9, SN: DLXXKQGQXKC48
as property facilitating illegal conduct, or property involved in illegal conduct giving rise to
forfeiture, or as substitute assets for property otherwise subject to forfeiture.

2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order, the United States is
authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order
and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,
locating or disposing of the property; and to commence proceedings that comply with any statutes
goveming third-party rights.

3. Upon entry of this Order, the United States is authorized to commence any applicable
proceeding to comply with statutes governing third party rights, including giving notice of this
Order.

4. The United States shall publish notice of this Order pursuant to Fed. R. Crim. P.
32.2(b)(6).

5. That upon adjudication of all third-party interests, this Court will enter a Final Order
of Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed.

Page 4 of 5
Case 1:19-cr-10009-SOH Document 103 _ Filed 02/23/21 Page 5 of 5 PagelD #: 346

rok.
IT ISSO ORDERED thisQ3_ day ot gli ean 30

ten) CZ.

HONORABLE SUSAN O. HICKEY
CHIEF UNITED STATES DISTRICT JUDGE

 

Reviewed and consented to by:

 

 
  
   

 

nett, Counsel for Defendant
Digitally signed by

BENJAMI BENJAMIN WULFF
Date: 2021.02.17

N WULF 12:46:07 -06'00"

Benjamin Wulff, Assistant U.S. Attorney

 

Page 5 of 5
